 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
      SHANELL WALKER,                                   1:17-cv-00548-LJO-EPG
10
                         Plaintiff,                     ORDER GRANTING MOTION TO
11                                                      WITHDRAW AS COUNSEL FOR
             v.                                         PLAINTIFF
12
      DDS JUAN ALZATE, et al.,                          (ECF No. 36)
13
                         Defendants.
14

15          Mr. Edgar Ndjatou, counsel for Plaintiff, moves to withdraw his representation of Plaintiff

16   in this action. (ECF No. 36.) Plaintiff continues to be represented by local counsel, Mr. Kevin M.

17   Schwin of the Law Office of Kevin Schwin, and by pro hac vice counsel, Elyssa Helene Katz

18   Geschwind (ECF No. 38).

19           The Court has considered the Motion to Withdraw, finds the motion suitable for decision

20   without oral argument, and finds good cause exists for granting the motion. Accordingly,

21          1. The March 26, 2019, hearing on the motion, set before Chief Judge Lawrence J.

22                O’Neill, is VACATED.

23          2. The Motion to Withdraw (ECF No. 36) is GRANTED.

24
     IT IS SO ORDERED.
25

26      Dated:      March 4, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
